DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8, 11-12, and 14-18 are rejected.
Claims 5-7, 9-10 and 13 are objected to.

Allowable Subject Matter
Claims 5-7, 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the occupant seating position" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 inherit the deficiency of claim 1 and are thus similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 11, 14-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iraclianos et al (US PUB 20040237111, hereinafter Iraclianos).
Regarding claim 1, Iraclianos discloses an entertainment system for a vehicle (e.g. multimedia and entertainment system 100), (see at least the abstract), the entertainment system comprising: a sound emitting module (e.g. loudspeaker modules) including multiple sound emitting units (e.g. multiple loudspeakers 118), (see figure 1), wherein the sound emitting module is adapted to be arranged such that the multiple sound emitting units are distributed along the transverse extension of a windshield of the vehicle and to emit sound towards the windshield (e.g. a plurality of speakers 118 are arranged along the extension of the windshield), (see figure 3), and a display device (e.g. display device 122) arranged to cover the sound emitting module as seen from the occupant seating position (e.g. from a seat 500), (see Iraclianos, [0037], [0046], and [0050]-[0051], figures 1-5).

Regarding claim 2, Iraclianos discloses the entertainment system according to claim 1, wherein the multiple sound emitting units are distributed along substantially the entire width of the windshield (e.g. a group of multiple loudspeakers 118 are lined across the bottom width of the windscreen), (see Iraclianos, figure 3).

Regarding claim 3, Iraclianos discloses the entertainment system according to claim 1, wherein the multiple sound emitting units are arranged to emit sound waves directly towards the windshield such that the soundwaves are redirected by the windshield rearwards in the vehicle cabin (inherently, sound waves from loudspeakers 118 arranged along the bottom width of the windshield are directed upwardly towards the windshield which then redirect them by reflection rearwardly into the vehicle cabin), (see Iraclianos, figure 3).

Regarding claim 4, Iraclianos discloses the entertainment system according to claim 1, wherein the sound emitting module includes a support structure (e.g. the respective housing of the speaker units 118) supporting each of the sound emitting units (see Iraclianos, figure 3).

Regarding claim 8, Iraclianos discloses the entertainment system according to claim 1, wherein the display device is arranged in the line of sight (inherently, the display is always arranged in line of sight of the viewer) from the occupant seating position to the air vent outlet (see Iraclianos, figure 3).

Regarding claim 11, Iraclianos discloses the entertainment system according to claim 1, wherein the sound emitting module includes at least two different types of sound emitting units having different audio characteristics (e.g. different loudspeaker with different characteristics are installed within the vehicle), (see Iraclianos, [0037] and [0050], figures 1 and 3).

Regarding claim 14, Iraclianos discloses a vehicle comprising the entertainment system according to claim 1 (see Iraclianos, the abstract and figure 1).

Regarding claim 15, Iraclianos discloses a sound emitting module (e.g. loudspeaker modules) for a vehicle entertainment system (e.g. multimedia and entertainment system 100), (see at least the abstract), the sound emitting module comprising multiple sound emitting units (e.g. multiple loudspeakers 118), (see figure 1) adapted to be arranged such that the multiple sound emitting units are distributed along the transverse extension of a windshield of the vehicle and to emit sound towards the windshield (e.g. the plurality of speakers 118 are arranged along the extension of the windshield), (see figure 3), and covered by a display device (e.g. display device 122) arranged between the sound emitting module and an occupant seating position (e.g. from a seat 500) wherein the sound emitting module is arranged behind the display device as seen from the occupant seating position (see Iraclianos, [0037], [0046], and [0050], figures 1-4).

Regarding claim 17, Iraclianos discloses a display device (e.g. display device 122) for a vehicle entertainment system (e.g. multimedia and entertainment system 100), (see at least the abstract), adapted to be arranged between a sound emitting module (e.g. loudspeaker modules) and an occupant seating position (e.g. s seat 500), (see figures 1 and 5), wherein the sound emitting module is adapted to be arranged such that multiple sound emitting units (e.g. multiple loudspeakers 118) of the sound emitting module are distributed along the transverse extension of a windshield of the vehicle and to emit sound towards the windshield, (see figure 3), wherein the display device is arranged to cover the sound emitting module as seen from the occupant seating position (see Iraclianos, [0037], [0046], and [0050], figures 1-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraclianos in view MacNeille et al (US PUB 20110083075, hereinafter MacNeille).
Regarding claim 12, Iraclianos discloses the entertainment system according to claim 1, but fails to explicitly disclose wherein the sound emitting module is a soundbar.
However, MacNeille in the same field of endeavor teaches that it is well known in the art to provide a soundbar as a sound emitting module in a vehicle as demonstrated in [0037] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a sound emitting module comprising a soundbar as taught by MacNeille in the teachings of Iraclianos in order to improve the arrangements of the speaker by placing the different speaker in a soundbar, and thereby further enhancing aesthetic appeal of the system.

Regarding claim 16, Iraclianos discloses the sound emitting module according to claim 15, but fails to explicitly disclose wherein the sound emitting module is a soundbar.
However, MacNeille in the same field of endeavor teaches that it is well known in the art to provide a soundbar as a sound emitting module in a vehicle as demonstrated in [0037] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a sound emitting module comprising a soundbar as taught by MacNeille in the teachings of Iraclianos in order to improve the arrangements of the speaker by placing the different speaker in a soundbar, and thereby further enhancing aesthetic appeal of the system.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraclianos in view Woelffer (DE102010009490, hereinafter Woelffer).
Regarding claim 18, Iraclianos discloses the display device according to claim 17, but fails to explicitly disclose wherein the display device is attachable to a first side of a cross-car beam, opposite to the side of the cross-car beam where the sound emitting module is arranged.
However, Woelffer in the same field of endeavor teaches that it is well known in the art to attach a display device (e.g. screen display 1) on a cross-bar beam (e.g. cross-bar 4) as demonstrated in [0012]-[0015], and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate mounting of the display on a cross-bar as taught by Woelffer in the teachings of Iraclianos so as to provide a better mechanical support for the display, and thereby further enhancing the operation of the display by the user.



Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.